DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Lundberg (Reg. No. 41,958, Tel. No. 952-465-0770) on 15 January 2021.
The application has been amended as follows: 
In claim 1, line 3, --setting at least one temperature range;-- is added in a new line between “the method comprising:” and “measuring a temperature of a heating element of the air data probe”.
In claim 1, line 8, “at least one temperature range” is changed to:
--at least one temperature range; and 
associating a period of time of life expectancy for each temperature range of the at least one temperature range based on a power law relationship--.

Claim 6 is cancelled.

In claim 15, line 17, “air data probe based on” is changed to --air data probe based on a power law relationship using--.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 15, the closest prior art references, Lanham et al. (US 6,336,083 B1) (hereinafter Lanham) and Essawy et al. (US 2018/0275185 A1) (hereinafter Essawy), teach various limitations found in the claims, as described in the Office Action mailed on 23 July 2020. The prior art fails to teach or provide motivation for determining the life expectancy of the air data probe based on a power law relationship using the tracked time of the at least one heating element within each temperature range, in combination with the rest of the limitations found in the claims. 
Regarding claims 2-5, they are dependent on claim 1.
Regarding claims 8-14, they are dependent on claim 7.
Regarding claims 16-20, they are dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861